     Case 19-33256-sgj13 Doc 24 Filed 11/26/19                Entered 11/26/19 17:21:25        Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed November 26, 2019
______________________________________________________________________




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

     IN RE                                            §       CASE NO. 19-33256-SGJ
                                                      §
     CYNTHIA SANTOS                                   §       CHAPTER 13
                                                      §
                     DEBTOR                           §       JUDGE STACEY G.C. JERNIGAN


                                     MEMORANDUM OF OPINION
                       AND ORDER DISMISSING UNAUTHORIZED BANKRUPTCY FILING

             On November 18, 2019, the Court called for hearing the Chapter 13 Trustee’s Motion to Dismiss and

     Motion for Show Cause Order. The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1334. This

     Memorandum of Opinion and Order Dismissing Unauthorized Bankruptcy Filing constitutes the Court’s

     findings of facts and conclusion of law pursuant to Fed. R. Bankr. R. 7052 and 9014.
Case 19-33256-sgj13 Doc 24 Filed 11/26/19                  Entered 11/26/19 17:21:25            Page 2 of 4



        Thomas Powers, Chapter 13 Trustee appeared. Cynthia Ramos f/k/a Cynthia Santos appeared Pro

Se, Steven Le appeared individually and represented by Corbet Bryant and Gabriel Santos appeared Pro

Se. Cynthia Ramos, Steven Le and Gabriel Santos gave testimony.

        This case was commenced by the filing of a Petition for relief under Chapter 13 (the “Petition”) on

September 30, 2019. The Petition is signed by Steven Le as attorney and purports to bear the signature of

Cynthia Santos (the “Purported Debtor”). Additionally, Bankruptcy Schedules, Statement of Financial Affairs

and other bankruptcy pleadings (“Bankruptcy Pleadings”) were filed purporting to bear the signature of the

Purported Debtor.

        The Purported Debtor is the ex-wife of Gabriel Santos. On October 2, 2019, the Purported Debtor

received a notice from her credit reporting service that a bankruptcy had been filed under her name. Further

inquiry revealed that Steven Le had filed the Petition and Bankruptcy Pleadings in her name.

        The Chapter 13 Trustee filed his Motion to Dismiss and Motion for Show Cause Order on October 8,

2019. Steven Le filed a Motion for Expunction on October 11, 2019 stating the Purported Debtor agreed with

the expunction relief requested. The Motion for Expunction is set for hearing at a later date; however, at the

conclusion of this hearing, the parties agreed the Motion for Expunction was moot in light of this ruling.

        Steven Le testified he was contacted by Gabriel Santos the week of September 23, 2019.

Gabriel Santos had previously filed several Chapter 13 bankruptcies and was prohibited by Court Order from

filing another Chapter 13 bankruptcy. Gabriel Santos’ home was set for foreclosure on October 1, 2019. He

advised Steven Le that the Purported Debtor was liable on the mortgage and deed of trust the lender was

foreclosing on and she was willing to file a Chapter 13 bankruptcy to stop the foreclosure. Steven Le received

emails purportedly from the Purported Debtor stating she was out of town at a funeral and could not come to

his office but she agreed to the filing of the Petition. Steven Le thereupon prepared and filed the Petition and

Bankruptcy Pleadings without the Purported Debtor’s signature the day before the scheduled foreclosure.
Case 19-33256-sgj13 Doc 24 Filed 11/26/19                   Entered 11/26/19 17:21:25           Page 3 of 4



        The Purported Debtor testified she did not authorize the filing of the Petition in her name or on her

behalf, she did not sign the Petition or Bankruptcy Pleadings, she is employed by a financial institution and

her employment is threatened by the bankruptcy case filing and the filing of the case will damage her credit

rating. The Purported Debtor further testified that she has been divorced from Gabriel Santos for

approximately ten years and that the divorce decree awarded Gabriel Santos the home and full responsibility

for the mortgage. Steven Le testified he filed the Petition and Bankruptcy Pleadings without obtaining the

Purported Debtor’s signature and that he did so at the urging of Gabriel Santos and the emails he received.

Gabriel Santos testified he in fact contacted the Purported Debtor, that in their phone conversation she

agreed to the filing of the Petition and later sent information to him by email. Portions of Gabriel Santos’

testimony contradict the testimony of the Purported Debtor and Steven Le. However all of the witnesses

testified the Purported Debtor did not sign the Petition and Bankruptcy Pleadings.

        The Court finds as a matter of law the filing of the Petition was not authorized. The Court reserves

the right to make additional findings after it hears evidence in the Show Cause hearing on February 3, 2020.

11 U.S.C. § 105 provides “The court may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 301 provides an order for relief is granted

when a voluntary case is commenced by the filing of a petition by a debtor. This case is not a voluntary case.

        The Court, pursuant to 11 U.S.C. §105, directs the Clerk to create a “flag” which states

“UNAUTHORIZED BANKRUPTCY FILING - IDENTITY THEFT VICTIM” and to associate that flag with the

case and make it publicly and prominently viewable whenever the Case information is electronically

accessed. The Court also directs the Clerk to make the following docket entry for this Memorandum Opinion

and Order Dismissing Unauthorized Bankruptcy Filing: “Memorandum Opinion and Order Dismissing

Unauthorized Bankruptcy Filing, finding that Cynthia Ramos, f/k/a Cynthia Santos, is an identity theft victim

and did not authorize the filing of the Case, and granting other relief”.

        For the foregoing reasons, it is
Case 19-33256-sgj13 Doc 24 Filed 11/26/19                 Entered 11/26/19 17:21:25        Page 4 of 4



        ORDERED, that the Clerk take the action specified in this Memorandum Opinion and Order

Dismissing Unauthorized Bankruptcy Filing, within five days hereof, and it is further

        ORDERED that the Court retains jurisdiction to hear, adjudicate and order relief in the Show Cause

hearing on February 3, 2020, and it is further

        ORDERED that this Case may be closed by the Clerk on or after the fourteenth day from the entry

of this Memorandum Opinion and Order.

                                           ## END OF ORDER ##
